DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
Amended claims 1, 3-4, 7 and 9-20 are pending in the present application.
Applicant elected previously without traverse of Group I, which is drawn to a mammalian-type glycosylation agent.
Applicant further elected the following species: (i) a silk-spinning insect-derived middle gland promoter; (ii) Sericin 1 gene promoter; and (iii) the genes are under indirect expression control of the middle silk gland promoter.
Claims 14-20 were withdrawn previously from further consideration because they are directed to non-elected inventions.  Claim 4 was also withdrawn from further consideration because it is directed to a non-elected species.
	In light of the prior art applied below, genes under both direct and indirect expression control of the middle silk gland promoter are examined together.
Accordingly, amended claims 1, 3, 7 and 9-13 are examined on the merits herein with the above elected species.

Response to Amendment
	1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Lack of Written Description was withdrawn in light of currently amended independent claims 1 and 10.
	2.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis et al (US 2007/0067855) and evidenced by Aumiller et al (Glycobiology 13:497-507, 2003; IDS) and Nakata et al (Biochem. Biophys. Res. Commun. 273:642-648, 2000) was withdrawn in light of currently amended independent claims 1 and 10, at least for the new limitation “a gene encoding GalT2”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, claim 9 recites the limitation “wherein the genes encoding the enzymes are functionally linked downstream of the middle and/or posterior silk gland promoter”, whereas independent claim 1 from which claim 9 is dependent upon already recites “wherein the genes encoding the enzymes are arranged so as to be under direct expression control of the middle and/or posterior silk gland promoter”.  An ordinary skilled in the art would readily recognize that the only arrangement for genes that are arranged to be under direct expression control of the middle and/or posterior silk gland promoter is that the genes are downstream of the middle and/or posterior silk gland promoter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1, 3, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al (US 2007/0067855) in view of in view of Hamilton (US 7,863,020), Tomita et al (US 2011/0203009; IDS) and Tamura et al (US 7,459,599), with evidence by Aumiller et al (Glycobiology 13:497-507, 2003; IDS) and Nakata et al (Biochem. Biophys. Res. Commun. 273:642-648, 2000).  This is a new ground of rejection.  
Jarvis et al already disclosed 3 sets of recombinant nucleic acids (in the form of transposon-based vector(s), retroviral vector(s) or baculovirus-based vector) encoding glycosylation enzymes and auxiliary glycosylation proteins, comprising: I. (i) a beta-1,4-galactosyltransferase (GalT), (ii) a sialyltransferase such as an alpha 2,6-sialyl-transferase (ST6GAL1); II. (iii) a sialic acid synthase, (iv) CMP-sialic acid synthase/CMP-Neu5Ac synthase; and III. (v) UDP-N-acetylglucosamine 2 epimerase/N-acetylmannosamine kinase (GNE), (v) CMP-sialic acid transporter/CMP-Neu5Ac transporter, to be introduced into an insect (e.g., Lepidopteria such as Bombyx mori, Manduca sexta, Hyalophora ceropia) such that expression of the glycosylation enzymes allows for the production of partially or completely mammalianized (e.g., humanized) glycosylation of a polypeptide of interest (e.g., heterologous or endogenous) in the insect (Abstract; particularly, paragraphs [0021]-[0024], [0037]-[0042], [0071]-[0089], [0100], [0142]; Example XVI and Fig. 1).  Jarvis et al also disclosed that the nucleic acids encoding glycosylation enzymes that are expressed in the insects can be obtained from any source, and the glycosylation enzyme can be obtained from a mammal such as a mouse, rat, cow or human (paragraph [0097]; and since many insects lack of an endogenous source of sialic acid or produce insufficient quantities, the sialic acid can be introduced into the cells of the insects with nucleic acids encoding a sialic acid synthase and CMP-sialic acid synthetase, and together with the substrate ManNAc (N-acetylmannosamine) will generate the needed CMP-sialic acid (paragraph [0077]).  Jarvis et al also taught that each recombinant nucleic acid is operably linked to an expression control sequence (paragraphs [0035], [0075] and [0088]; and the expression control sequence may comprise a tissue- or organ-specific promoter, with suitable promoters that direct expression in insect silk glands include the Bombyx mori p25 promoter which directs organ-specific expression in the posterior silk gland; and the silk fibroin Heavy chain gene promoter which directs specific expression of genes in the median silk gland (paragraph [0103]).  Jarvis et al disclosed that it is also desirable in some embodiments that expression control sequences are regulatable, with suitable regulatable promoters include the Saccharomyces cerevisciae Gal4/UAS system (paragraph [0105]).  Jarvis et al also stated “Any of a variety of vectors may be used.  Preferably, the vector is a baculovirus-based vector, such as those described elsewhere herein.  As noted, such vectors can carry large numbers of large inserts.  Thus, a partial or complete set of glycosylating enzymes can be introduced into the insect on a single vector, insuring that the entire set of enzymes will be expressed in a given cell.  In some embodiments, the heterologous polypeptide of interest is encoded on the same vector as the glycosylation enzymes; in other embodiments it is carried on a separate vector.  One, two, or even more baculovirus-based vectors may be introduced into the insect” (paragraph [0142]).  Jarvis et al taught specifically using a nucleic acid encoding a mammalian glycosylation enzyme, such as a mouse sialic acid synthase which is also known as Neu5Ac-9-P synthase (NANS) as evidenced by the teachings of Aumiller et al (Glycobiology 13:497-507, 2003; Abstract and page 498, right column, top of first paragraph) and Nakata et al (Biochem. Biophys. Res. Commun. 273:642-648, 2000; Abstract).
Jarvis et al did not teach specifically that the mammalian-type glycosylation agent further comprising Neu5Ac9-phosphate phosphatase and the β1,4-galactosyltransferase is GalT2; a first vector comprising the gene encoding GalT2 while the second expression vector comprising the genes encoding GNE, ST6GAL1, NANS, NANP, CMP-Neu5Ac transporter and CMP-Neu5Ac synthase; using Sericin 1 gene promoter as a middle silk gland promoter; and genes encoding the enzymes GalT2, GNE, ST6GAL1, NANS, NANP, CMP-Neu5Ac transporter and CMP-Neu5Ac synthase are arranged to be under indirect expression control of the middle and/or posterior silk gland promoter as recited in claim 10.
Before the effective filing date of the present application (02/05/2016), Hamilton already taught production of sialylated N-glycans or sialylated glycoproteins having patterns of glycosylation similar to those of human glycoproteins in lower eukaryotes by providing the lower eukaryotes nucleic acids encoding one or more mammalian enzymes involved in the biosynthesis or transport of CMP-sialic acid that include UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase (GNE), N-acetylneuraminate-9-phosphate synthase (NANS), N-acetylneuraminate-9-phosphatase/Neu5Ac9-phosphate phosphatase (NANP), CMP-sialic acid phosphatase and CMP-sialic acid synthase/CMP-Neu5Ac synthase (Abstract; Summary of the Invention; particularly col. 13, line 57 continues to line 1 on col. 14; col. 23, lines 44-62; col. 28, lines 26-28; and section titled “Engineering a mammalian CMP-sialic acid biosynthetic pathway in a host cell” starting on col. 59).
Additionally, Tomita et al also taught producing a glycoprotein having almost completely humanized sugar chain structure in a silk gland cell of an insect such as in the middle silk gland of a transgenic silkworm via the use of a promoter of a sericin 1 gene and all types of β-1,4-GalT including β-1,4-GalT II, III, IV, V and VI which have 55%, 44%, 41%, 37% and 33% homology respectively to human β-1,4-GalT 1 (Abstract; Summary of the Invention; and particularly paragraphs [0076], [0150]-[0151]; and Examples 1-11).
Moreover, Tamura et al also taught successfully production of recombinant proteins from the silkworm middle silk gland using a promoter of a DNA encoding a protein that is expressed in a middle sild-gland-specific manner such as an about 1kb-region upstream of the sericin 1 gene and a DNA encoding an arbitrary protein whose expression is regulated directly or indirectly by the promoter; and specifically a DNA encoding a transcriptional regulator that is operably linked downstream of a promoter of a DNA encoding a protein that is expressed in a middle silk-gland-specific manner and a DNA encoding an arbitrary protein that is operably linked downstream of a target promoter of the transcriptional regulator, wherein the transcriptional regulator is GAL4 and the target promoter is UAS (Abstract; Summary of the Invention; particularly col. 6, line 45 continues to line 9 on col. 7; col. 7, line 62 continues to line 16 on col. 8; Examples 1-2; Figs. 2-3 and 7; and issued claims 1-9).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Jarvis et al by also at least utilizing the Neu5Ac9-phosphate phosphatase (NANP) gene together with the GNE, ST6GAL1, Neu5Ac9-phosphate synthase (NANS), CMP-Neu5Ac synthase and CMP-Neu5Ac transporter genes of a functional mammalian CMP-sialic biosynthetic pathway in the form of a second expression vector for the production of partially or completely humanized glycosylation of a polypeptide of interest in a silk-spinning insect, along with selecting GalT2 gene as a β1,4-galactosyltransferase gene comprised in a first expression vector; selecting Sericin 1 promoter as a middle/median-silk-gland promoter, as well as expressing genes encoding the enzymes GalT2, GNE, ST6GAL1, NANS, NANP, CMP-Neu5Ac transporter and CMP-Neu5Ac synthase indirectly via at least the use of GAL4 transcriptional regulator and its target promoter UAS, in light of the teachings of Hamilton, Tomita et al and Tamura et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because: (i) Hamilton already taught production of sialylated N-glycans or sialylated glycoproteins having patterns of glycosylation similar to those of human glycoproteins in lower eukaryotes by providing the lower eukaryotes nucleic acids encoding one or more mammalian enzymes involved in the biosynthesis or transport of CMP-sialic acid that include UDP-N-acetylglucosamine-2-epimerase/N-acetylmannosamine kinase (GNE), N-acetylneuraminate-9-phosphate synthase (NANS), N-acetylneuraminate-9-phosphatase/Neu5Ac9-phosphate phosphatase (NANP), CMP-sialic acid phosphatase and CMP-sialic acid synthase/CMP-Neu5Ac synthase; (ii) Tomita et al also taught producing a glycoprotein having almost completely humanized sugar chain structure in a silk gland cell of an insect such as in the middle silk gland of a transgenic silkworm via the use of a promoter of a sericin 1 gene and all types of β-1,4-GalT including β-1,4-GalT II, III, IV, V and VI which have 55%, 44%, 41%, 37% and 33% homology respectively to human β-1,4-GalT 1; and (iii) Tamura et al already taught successfully production of recombinant proteins from the silkworm middle silk gland using a promoter of a DNA encoding a protein that is expressed in a middle silk-gland-specific manner such as an about 1kb-region upstream of the sericin 1 gene and a DNA encoding an arbitrary protein whose expression is regulated directly or indirectly by the promoter; and specifically a DNA encoding a transcriptional regulator that is operably linked downstream of a promoter of a DNA encoding a protein that is expressed in a middle silk-gland-specific manner and a DNA encoding an arbitrary protein that is operably linked downstream of a target promoter of the transcriptional regulator, wherein the transcriptional regulator is GAL4 and the target promoter is UAS.  Please noting that the primary Jarvis reference already taught explicitly that each recombinant nucleic acid is operably linked to an expression control sequence comprising a tissue- or organ-specific promoter, with suitable promoters that direct expression in insect silk glands include the Bombyx mori p25 promoter which directs organ-specific expression in the posterior silk gland; and the silk fibroin Heavy chain gene promoter which directs specific expression of genes in the median silk gland.  It would have been obvious for an ordinary skilled artisan to have a first expression vector comprising the gene encoding GalT2 while the second expression vector comprising the genes of GNE, ST6GAL1, NANS, NANP, CMP-Neu5Ac and CMP-Neu5Ac synthase together (this set of encoded enzymes is involved in a functional mammalian CMP-sialic acid biosynthetic pathway) because Jarvis et al already taught that since baculovirus-based vector can carry large numbers of large inserts, and therefore a partial or complete set of glycosylating enzymes can be introduced into the insect on a single vector, insuring that the entire set of enzymes and for this instance a set of enzymes involved in a functional mammalian CMP-sialic acid biosynthetic pathway together to be expressed in a given cell.  Similarly, it would have been obvious for an ordinary skilled artisan to have a mammalian-type glycosylation agent comprising one to three independent expression vector(s) wherein the expression vector(s) is constituted by: (i) a first subunit comprising the middle and/or posterior silk gland promoter, and a gene encoding a transcriptional control element, functionally linked downstream of the promoter, and (ii) one or more second subunits comprising a target promoter of the transcriptional control element and genes encoding GalT2, GNE, ST6GAL1, NANS, NANP, CMP-Neu5Ac transporter and CMP-Neu5Ac synthase because Tamura et al already taught successfully production of recombinant proteins from the silkworm middle silk gland using a promoter of a DNA encoding a protein that is expressed in a middle silk-gland-specific manner such as an about 1kb-region upstream of the sericin 1 gene and a DNA encoding an arbitrary protein whose expression is regulated directly or indirectly by the promoter; and specifically a DNA encoding a transcriptional regulator that is operably linked downstream of a promoter of a DNA encoding a protein that is expressed in a middle silk-gland-specific manner and a DNA encoding an arbitrary protein that is operably linked downstream of a target promoter of the transcriptional regulator, wherein the transcriptional regulator is GAL4 and the target promoter is UAS. 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Jarvis et al, Hamilton, Tomita et al and Tamura et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Harvey (US 8,431,770) disclosed transgene-augmented glycosylation birds that contain one or more GalT1, GalT2, GalT3, GalT4, GalT5, GalT6 and GalT7 encoding transgenes in their genome to produce recombinant human therapeutic proteins (Summary of the Invention; at least col. 5, lines 38-67)	
2.	Tamura et al (US 8,952,215) disclosed transgenic silkworms which comprise a promoter of a DNA encoding a protein specifically expressed in the silk gland and a DNA encoding a recombinant antibody whose expression is regulated directly or indirectly by the promoter (Abstract; and issued claims 1-3).

Examiner’s Comment
The above Harvey reference and the Tamura reference were cited additionally to indicate the state of the prior art before the effective filing date of the present application (02/05/2016).

Conclusion
	No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633